 In the Matter of FEDERAL SHIPBUILDING AND DRYDOCK COMPANY, EM-PLOYERandJOSEPH C. BALCIIUNAS, JOHN J. NICOL, EMPLOYEES, PE-TITIONERSandINDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERS OF AMERICA, LOCAL 16, C. 1. 0., UNIONCase No. 2-RD-1.-Decided February 26, 19.1.8Mr. Edward F. Hamill,of Kearny, N. J., for the Employer.Mr. Joseph C. Balchwnas,of Bayonne, N. J., andMr. Joseph F.Carey,of Jersey City, N. J., for the Petitioners.Rothbard, Harris & Oxfeld,byMr. Emil Oxfeld,of Newark, N. J.,andMr. Charles George,of Jersey City, N. J., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at New York City on October 28, 1947, before John J. Cuneo,hearing officer.At the hearing, the hearing officer refused to permit counsel for theUnion to question an official of the Employer as to whether the Em-ployer had taken any affirmative steps to have the Union decertified.The purpose of such evidence could only be to show interference, re-straint, or coercion, within the meaning of Section 8 (a) (1) of theamended Act.The ruling of the hearing officer in this regard ishereby affirmed.The Board has consistently refused to permit theintroduction of evidence of unfair labor practices in representationcases,' and we see no reason for departing from this policy in decer-tification proceedings.The hearing officer permitted counsel for the Employer, over theobjection of counsel for the Union, to question one of the Petition-ers regarding his reason for filing the decertification petition.We areof the opinion that evidence of thereasonfor the filing of a decerti-fication petition is irrelevant.We therefore reverse this ruling of thehearing officer.The other rulings of the hearing officer made at the hearing are freefrom prejudicial error and are hereby affirmed.1Matter ofGrinnell Company of the Pacific,71 N. L R. B. 1370.76 N. L.R. B., No. 57.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFederal Shipbuilding and Drydock Company, a New Jersey corpo-ration maintaining its principal office and place of business at Kearny,New Jersey, is there engaged in the business of constructing, repair-ing, and reconverting naval and merchant vessels.During the 12-month period preceding the hearing, the Employer purchasedmaterials consisting of steel plates, boilers, turbine generators, andrelated equipment valued in excess of $1,000,0000, of which about 70percent was received from sources outside the State of New Jersey.During the same period, the Employer constructed naval and mer-chant vessels valued in excess of $1,000,000, of which about 60 percentwas delivered to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE PARTIES INVOLVEDThe Petitioners, employees of the Employer, assert that the Unionis no longer the representative of the Employer's employees as de-fined in Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was certified by the Board on September20, 1946, as the bargaining representative of employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONOn September 20, 1946, followng a Board-directed election 2 theBoard certified the Union, which already represented the productionand maintenance employees, as the bargaining representative for thetimekeeping employees involved herein.Although the Employer andthe Union thereafter entered into bargaining negotiations, it appearsthat, as of the time of the hearing herein, no contract had been exe-cuted, and the parties had agreed only on recognition and wageclassification clauses.On September 9, 1947, the Petitioners filedtheir petition herein for decertification of the Union.As more thana year has elapsed since the certification, and as no complete agreementhas been executed, it is clear that, under well-established principles of2Matter of Federal Shipbuilding&Drydock Company,69 N. L. R. B. 1130. 'FEDERAL SHIPBUILDING AND DRYDOCK COMPANY415the Board, there is no obstacle to a present determination of represent-atives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) of Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Petitioners request that a "decertification" election be heldamong employees in the unit which the Board previously found appro-priate upon the request of the Union,' namely :All employees of the Federal Shipbuilding & Drydock Com-pany, Kearny, New Jersey, in the yard timekeeping section of thetime and tabulation department, including timekeepers, weldcounters, weld wire clerks, piecework checkers, yard timekeepingoffice force, main gate clerks and clock house clerks, but excludingberth inspectors, restaurant clerks, clerk-typists,leading men,chief clerks, and chief yard timekeepers, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommendsuch action.While the Employer agrees to the appropriateness of that unit, theUnion now contends that it is inappropriate. It urges thatthese em-ployees should be included in the production and maintenanceunit, onthe ground that the employees have dwindled in, number from 58 atthe time of the 1946 certification to 23 at present,4 and also that the Em-ployer and the Union have bargained for these employees as part ofthe production and maintenance unit.We find no merit in these contentions.Although the number ofthese employees may have decreased, their duties have not changed inany way.With respect to the second contention, the evidencerevealsthat, while such over-all bargaining did occur over the objection ofthe timekeepers and contrary to the certification issued by the Board,no valid agreement including these employees in the production andmaintenance unit was ever executed by the parties.We therefore find that all employees of Federal Shipbuilding andDrydock Company, Kearny, New Jersey, in the yard timekeeping sec-tion of the time and tabulation department, including timekeepers,weld counters, weld wire clerks, piece work checkers, yard timekeepingoffice force, main gate clerks, and clock house clerks, but excludingberth inspectors, restaurant clerks, clerk-typists, leading men, chief8 See footnote 2,supra4There are presently about 4,000 employees in the production and maintenance unit 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerks, chief yard timekeepers,and all guards,professional employees,and supervisors as defined in the amended Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAt the hearing and in their brief, the Petitioners requested that theelection be postponed until a strike involving the production andmaintenance employees is over, and the timekeepers return to work.As we are administratively advised that the strike was settled inNovember 1947,we shall take no action on the request.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitation and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Federal Shipbuilding and Dry-dock Company, Kearny, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for the Second Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing any employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by IndustrialUnion of Marine and Shipbuilding Workers of America, Local 16,C. I. O., for the purposes of collective bargaining.